Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered February 16, 2001, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 15 years with five years post-release supervision, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence clearly established that this was an unprovoked attack and that defendant was not justified when he repeatedly stabbed the victim.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.